                                                     October 16, 2019
VIA ECF

Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 1506
New York, NY 10007

                       Re:    Charles Ganske v. Louise Daphne Mensch
                              SDNY Case No. 19-CV-6943

Dear Judge Abrams:

        This firm represents Charles Ganske, (the “Plaintiff”) in the referenced matter and in that
capacity is in receipt of Defendant Louise Mensch’s (“Defendant”) October 16, 2019 email.
Plaintiff has no objection to Defendant’s request.

                                                     Respectfully Submitted,

                                                     /s Milo Silberstein

                                                     Milo Silberstein
MS/mlb

cc: Ms. Louise Mensch (via email)
    Mr. Charles Ganske
